Citation Nr: 0026802	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran had active service from 
May 1986 to February 1988. 


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's PTSD symptoms, and any in-service 
sexual assault, any in-service symptomatology or her active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, in an April 
1992 rating decision, the veteran was denied entitlement to 
service connection for a psychiatric disorder on the grounds 
that substance dependence/abuse constituted willful 
misconduct.  In May 1992, she was notified of such denial and 
of her appellate rights via letter.  Subsequently, in an 
April 1994 rating decision, the RO declined to reopen the 
veteran's claim of service connection for a psychiatric 
disorder, to include PTSD, on the grounds that a diagnosis of 
PTSD was not shown by the evidence of record.

At present, as further discussed below, the Board has 
considered and decided the veteran's appeal on a ground 
different from that of the RO because the evidence shows the 
veteran currently suffers from some PTSD symptomatology, 
although she does not meet the criteria for a clear diagnosis 
of PTSD.  In this regard, in Ephraim v. Brown, the United 
States Court of Appeals held that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, is not the same claim when it has not been 
previously considered.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed.Cir. 1996).  Thus, upon a liberal interpretation of 
Ephraim, the Board finds that the veteran's claim of service 
connection for PTSD is a new claim and not subject to the 
finality of the April 1992 RO decision.  The appellant has 
not been prejudiced by the Board's decision because in 
considering the claim on the merits, the Board has afforded 
the veteran greater consideration than previously afforded by 
reviewing the veteran's claim de novo.  See Suttman v. Brown, 
5 Vet. App. 127 (1993).  Furthermore, this decision does not 
stand as a bar to any future attempts to secure compensation 
in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

With respect to the applicable law, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a) (1999).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1999).  

Furthermore, to establish service connection for PTSD, the 
record must include medical evidence diagnosing PTSD, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim of 
service connection for PTSD to be well grounded.  A well-
grounded service connection claim for PTSD has been submitted 
when there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability." Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted).  A clear 
diagnosis of PTSD is no longer required to establish a well 
grounded claim, as per 38 C.F.R. § 3.304(f) (1999).  See 
Harth v. West, No. 98-2061 (U.S. Vet. App. July 19, 
2000)(citing Cohen, supra.).  In determining whether a claim 
is well grounded, the truthfulness of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the veteran contends that she currently suffers 
from PTSD secondary to sexual assault during her service.  
Specifically, during the June 1999 RO hearing, and in October 
and November 1997 VA forms 21-4138 (Statement in Support of 
Claim), the veteran reported she was raped in 1986/1987 by a 
male soldier while serving in the 864th Engineer Battalion.  
She had gone to his room for a drink and sat down on his bed.  
After she had the drink, she lost consciousness.  The next 
morning she woke up in her own bed naked and without 
recollection of the events that ensued the prior night.  

In this regard, a March 1997 investigation report issued by 
the Department of the Army, Military Police, indicate that in 
December 1996 the veteran had contacted U.S. Army Personnel 
Command and reported the above described event.  
Subsequently, in February 1997, the veteran's former section 
Noncommissioned Officer (NCO) Reeder was contacted with 
respect to the veteran's reported rape.  Officer Reeder 
indicated that she remembered the veteran made an allegation 
of rape while she had been drinking with three males 
soldiers, and that the veteran was taken to the Army Medical 
Center for physical and psychiatric examination; however, she 
was found not to have been raped as she did not have internal 
bruising or tearing, and to have experienced only an alcohol 
induced blackout.  Additionally, upon conclusion of the 
investigation regarding the veteran's reported rape, a June 
1997 investigation report was issued indicating that there 
was insufficient evidence to determine if the offense of rape 
had occurred as alleged.  The veteran had reported that a man 
by the name of "Peter Langes" had committed the assault, 
but he had not been identified during the investigation.  
Various people were interviewed during the examination, 
including Michael Porch, Company Commander of the 864th 
Engineer Battalion at that time, who reported he had 
interviewed all the alleged offenders and one of them had 
conceded that he had had consensual intercourse with the 
veteran.  However, it was determined that the evidence failed 
to establish any credible information, as well as that the 
veteran's nine year delay in reporting the incident negated 
the potential value that any physical evidence found may have 
had.  

With respect to the medical evidence, the veteran's service 
medical records contain June 1987 notations indicating she 
was diagnosed with rule out substance abuse, including 
amphetamines and cocaine.  And, October 1987 notations 
indicate she was referred for a mental status evaluation.

The post-service medical evidence includes medical records 
from the Louisville VA Medical Center (VAMC) dated from 1988 
to 1998 which describe the treatment the veteran has received 
over time for various psychiatric problems including 
substance abuse, psychosis not otherwise specified, 
personality disorder, and mood disorder.  Additionally, a 
February 1994 VA examination report describes the veteran's 
reported in-service sexual assault during which she was 
intoxicated and woke up naked in her own room the following 
morning.  Also, she reported she gets depressed about a lot 
of things and that her mind wanders, but was unable to give a 
coherent logical and linear psychiatric history.  Upon 
examination, she was diagnosed with cocaine abuse, alcohol 
abuse and dependence, and personality disorder.  The examiner 
further noted that clearly the veteran did not present 
evidence of PTSD and that she did not meet the criteria for 
such diagnosis.  Her primary diagnosis was chronic drug and 
alcohol abuse, which had caused her mental, emotional, 
spiritual, social and physical deterioration.  She was not 
found to display symptoms consistent with a diagnosis of 
PTSD.

An April 1998 VA examination report indicates that previous 
psychiatric examinations suggested the veteran did not 
display symptoms consistent with PTSD.  And, although she 
appeared to have experienced some sort of traumatic incident 
in service, it was with great difficulty that the examiner 
was able to make any kind of link between the rape during 
service and her current experience of PTSD.  Her profile was 
found not to be consistent with PTSD, although she may have 
had some symptoms that mimic or are close to PTSD, including 
anxiety, general social discomfort and sleep disturbance.  
Lastly, the examiner noted that it was not clear whether any 
behavioral changes she showed could be directly traced back 
to her rape. 

Lastly, an October 1998 statement from a VA physician notes 
that the veteran presents a mood disorder and some PTSD 
symptoms including poor social skills, inability to delay 
gratification, difficulty controlling impulses to act, etc.  
The veteran's substance abuse was deemed to be the result of 
her primary problems, and her substance abuse was not her 
primary diagnostic problem.  However, the Board notes that 
this statement does not contain any indication that the 
veteran's PTSD symptoms are related to her in-service 
symptoms, to her reported rape, or otherwise to her service.

After a review of the evidence, the Board finds that the 
veteran has not submitted medical evidence showing that she 
currently suffers from PTSD symptoms which are related to her 
reported in-service sexual assault, to any in-service 
symptomatology, or to her active service.  Specifically, the 
Board notes that, although her medical records show she was 
treated/evaluated for psychiatric symptomatology during her 
service, and the 1997 investigation reports from the 
Department of the Army, Military Police, tend to show, 
although are not conclusive, that the veteran may have been 
sexually assaulted during her service, the medical evidence 
of record fails to contain a nexus between the veteran's 
current PTSD symptomatology and her service.  See 38 U.S.C.A. 
§ 1131 (West 1991).  In essence, the veteran has failed to 
satisfy an essential element necessary to well ground her 
claim, which is the existence of a nexus between the 
currently claimed PTSD and any alleged in-service sexual 
assault, any in-service symptomatology or her period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

Additionally, the Board finds that, although the veteran has 
reported she has suffered from psychiatric symptomatology 
since her service to the present, the Board finds that the 
veteran has failed to submit competent medical evidence 
relating the present PTSD symptomatology to any in-service 
reported symptomatology.  As such, the provisions under 
38 C.F.R. § 3.303(b) are not applicable in this case.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997); see Clyburn v. 
West, 12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Lastly, the Board notes that, in Patton v. West, the United 
States Court of Appeals for Veterans Claims (Court) addresses 
the particular development to be accomplished with regard to 
claims of entitlement to service connection for PTSD based 
upon a personal assault.  See Patton v. West, 12 Vet. App. 
272 (1999).  With regard to personal assault cases, the Court 
held, citing to Manual M21-1, Part III, P 5.14c, that once a 
claimant has established a well grounded claim of service 
connection for PTSD, "[b]ecause of the unique problems of 
documenting personal-assault claims, the RO is responsible 
for assisting the claimant in gathering, from sources in 
addition to in-service records, evidence corroborating an in-
service stressor, by sending a special letter and 
questionnaire, by carefully evaluating the evidence including 
behavior changes, and by furnishing a clinical evaluation of 
behavior changes."  Patton v. West, 12 Vet. App. 272, 282 
(1999).  With respect to the Patton case, the Board notes 
that the facts of the case show that the Patton claim was 
deemed to be a well grounded claim by both the Board and the 
Court.  However, that is not the case in the present appeal.  
As discussed above, the veteran has not established that her 
claim is a well grounded, and thus, the holding in Patton is 
not for application in this situation. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for PTSD, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991).

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran, her 
mother and her representative tending to indicate the veteran 
presented behavioral changes following her discharge from 
service.  However, while the Board acknowledges the sincerity 
of these statements, the Board notes that these individuals 
are laypersons, and thus, not qualified to offer medical 
opinions regarding the existence of a nexus between the 
veteran's PTSD symptomatology and the reported in-service 
sexual assault and/or her active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

The Board notes that, as the veteran has failed to meet her 
initial burden of submitting evidence which would well ground 
her claim of service connection for PTSD, the VA is under no 
duty to assist the veteran in developing the facts pertinent 
to the claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 
(1997).  Giving the benefit of the doubt to a claimant does 
not relieve the claimant of carrying the burden of 
establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra. 

Additionally, the Board notes that the evidence appears to 
indicate that the veteran was or is currently receiving 
benefits from the Social Security Administration (SSA), and 
was treated for her psychiatric problems at the Humana 
Hospital University in October or November 1993, as per a 
December 1993 VA form 21-4138 (Statement in Support of 
Claim).  In this regard, the Board observes that the claims 
file is devoid of any records either from the SSA or from the 
Humana Hospital University.  With respect to any SSA records, 
a remand to secure them is unnecessary as their production 
would, at most, only serve to support the veteran's 
contention that she currently suffers from PTSD or PTSD 
symptoms, but would still not demonstrate that there is a 
nexus, or causal relationship, between any her symptomatology 
and her service.  Additionally, there is no indication in the 
claims file that the SSA records contain information relevant 
to this issue or even that the SSA award was based on the 
claimed disability.  Furthermore, the veteran has not 
identified the SSA records as pertinent to her claim.  
Therefore, the Board has determined that securing any SSA 
records would not add pertinent evidence, and the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  However, the Board suggest that the veteran 
may wish to submit any relevant SSA or Humana Hospital 
University records that she may have/obtain as they may 
assist her in well grounding her claim of service connection.  
See 38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for PTSD, and the reasons for 
which her claim failed.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

